DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to form Metering Device comprising a composition of elements structurally related as set forth in claim(s) 1.  Specifically, the prior art fails to at least teach “at least one measuring container provided under the funnel in a measuring position where the string-shaped foods are metered, and volumetrically metering the string-shaped foods sent from the funnel while ejecting the liquid sent from the funnel; a first driver having a first power source and a first guide moved by the first power source, which are configured to move the funnel or the at least one measuring container in a vertical direction to an inserted position where the funnel is inserted into the at least one measuring container at a time of metering, and move the funnel or the at least one measuring container in the vertical direction to a non-inserted position where the funnel is separated from the at least one measuring container after metering is completed, in the measuring position; and a second driver having a second power source and a second guide moved by the second power source, which are configured to moving the at least one measuring container from the measuring position to an ejecting position where the metered string-shaped foods are ejected after the funnel or the at least one measuring container is positioned to non-inserted position by the first driver.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754